Citation Nr: 1229577	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of an aortic aneurysm repair, also identified as a right aortoiliac endarterectomy, and included among those residuals peripheral vascular disease.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of a left leg below the knee amputation.  

4.  Entitlement to service connection for a cerebral vascular accident (CVA).  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for long term anticoagulation of the blood.  




7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and March 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing is of record.  


Based on the evidence of record, including the Veteran's testimony during his Board hearing, and the undersigned's discussion with the Veteran and his representative during the hearing, the Board has recharacterized the lower back, aortic aneurysm, peripheral vascular disease, and left leg amputation claims as whether new and material evidence has been received to reopen these service connection claims.  In addition, whether new and material evidence has been received to reopen a claim for service connection for the residuals of an aortic aneurysm repair has been extended to encompass the former service connection claim for peripheral vascular disease.  See transcript at pp. 2, 18, 21.  The current issues on appeal are recharacterized as they appear on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

In October 2008, the RO received correspondence from the Veteran's state representative in which he mentioned that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  Indeed, records in the claims file going back to at least the early 1990's show that VA was aware that the Veteran has been receiving SSA benefits for some time.  It is unclear whether these SSA benefits are related to disability, but it appears, at the very least, that such benefits may be related to his left leg amputation.  There is no indication that the RO ever attempted to obtain the Veteran's SSA medical file.  Nowhere in the claims file is there any indication of how long the Veteran has been in receipt of SSA disability benefits and the reason for such an award.  Medical records associated with the SSA may be relevant to the question of whether any of the Veteran's claimed disorders are related to service or whether new and material evidence is available to reopen his lower back, aortic aneurysm repair, or left leg amputation claims.  

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case in which that possibility cannot be excluded.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims on appeal, the duty to assist requires VA to attempt to obtain these records.  Therefore, on remand the RO/AMC shall attempt to obtain a complete copy of the Veteran's SSA medical file.  

Concerning the Veteran's effort to reopen a claim for service connection for the residuals of a left leg below the knee amputation, notice provided to the Veteran in correspondence dated in August 2007 and September 2008 failed to include any notice of the information and evidence needed to reopen this claim, such as the basis of the denial in the prior decision and the evidence necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, on remand, the Veteran shall be provided with proper VCAA notice pertinent to the issue of reopening his service connection claim for residuals of the left leg below the knee amputation.  

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding private and VA medical records related to the Veteran's claims currently on appeal.  The Board notes that the claims file contains no VA treatment records dated after September 2007.  Therefore, any additional VA medical records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for whether new and material evidence has been received to reopen a claim for service connection for the residuals of a left leg below the knee amputation.  

2.  The RO/AMC shall contact the Social Security Administration (SSA) and attempt obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA disability benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his disorders currently on appeal and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Alexandria VA Medical Center (VAMC), for the period from September 2007.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

4.  After completion of the above, the RO/AMC shall take such additional development action as it deems proper with respect to the claims on appeal.  

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


